 1

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODNEY JONES,                                   No. 2:18-CV-3110-TLN-DMC
12                      Plaintiff,
13           v.                                       ORDER
14    UNITED STATES OF AMERICA,
15                      Defendant.
16

17                 Plaintiff, who is proceeding pro se, brings this civil action. On the court’s own

18   motion and good cause appearing therefor, the scheduling conference set for May 8, 2019, is

19   vacated pending resolution of defendant’s motion to dismiss.

20                 IT IS SO ORDERED.

21

22

23   Dated: March 28, 2019
                                                          ____________________________________
24                                                        DENNIS M. COTA
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                      1
